 



EXHIBIT 10.3(B)
YAHOO! INC.
AMENDED AND RESTATED
1996 EMPLOYEE STOCK PURCHASE PLAN
ENROLLMENT AGREEMENT

1.   I hereby elect to participate in the Yahoo! Inc. Amended and Restated 1996
Employee Stock Purchase Plan (the “Plan”) and subscribe to purchase Shares of
the Company’s Common Stock subject to the terms of this Enrollment Agreement and
the Plan. Capitalized terms not defined herein shall have the meaning ascribed
to them in the Plan. I understand that my participation in the Plan will
commence with the Purchase Period beginning on November 12, 2007 and ending on
May 9, 2008.   2.   By enrolling in the Plan and making my online enrollment
elections, I agree to have Contributions in the amount of the elected percentage
of my Compensation applied to this purchase. I understand that this amount must
not be less than 1% and not more than 15% of my Compensation during an Offering
Period. (Please note that no fractional percentages are permitted).   3.   By
enrolling in the Plan and making my online enrollment elections, I authorize
payroll deductions from each paycheck during the Offering Periods in the amount
of the elected percentage of my Compensation. I understand that all payroll
deductions authorized by me shall be credited to my account under the Plan and
that I may not make any additional payments into such account. I understand that
all payments made by me shall be accumulated for the purchase of Shares at the
applicable Purchase Price determined in accordance with the Plan. I further
understand that, except as otherwise set forth in the Plan, Shares will be
purchased for me automatically on each Purchase Date during the Offering Period
unless I otherwise withdraw from the Plan in accordance with the withdrawal
procedures in effect at the time of withdrawal.   4.   I understand that I may
discontinue during a Purchase Period only as provided in Section 10 of the Plan.
I also understand that I can decrease the rate of my Contributions on one
occasion only during any Purchase Period, or increase the rate of my
Contributions for the subsequent Purchase Period, by making a new online
deduction election. Any such change will be effective as soon as
administratively practicable after the date of my new online election; provided
that any such election made within 21 days of the end of any Purchase Period
shall not take effect earlier than the beginning of the first new Purchase
Period to commence after the date of such election. In addition, I acknowledge
that, unless I discontinue my participation in the Plan in accordance with the
withdrawal procedures in effect at such time, my election will continue to be
effective for each successive Offering Period.   5.   In addition to this
Enrollment Agreement and the Plan (which is attached to this Enrollment
Agreement and is also located at
http://backyard.yahoo.com/resources/forms/stock/ESPPUSEnrollment.html on
Backyard, I acknowledge that I have reviewed and understand the Company’s most
recent prospectus (located at
http://backyard.yahoo.com/resources/forms/stock/2007esppprospectus.html on
Backyard). I understand that my participation in the Plan is in all respects
subject to the terms of the Plan and this Enrollment Agreement.

 



--------------------------------------------------------------------------------



 



6.   Shares purchased for me under the Plan should be issued in my name.   7.  
I understand that if I dispose of any Shares received by me pursuant to the Plan
within 2 years after the Offering Date (the first day of the Offering Period
during which I purchased such Shares or, if I joined the Plan after such date,
the first business day of the Purchase Period with respect to which I joined the
Plan during such Offering Period) or within 1 year after the Purchase Date, I
will be treated for federal income tax purposes as having received ordinary
compensation income at the time of such disposition in an amount equal to the
excess of the Fair Market Value of the Shares on the Purchase Date over the
price which I paid for the Shares, regardless of whether I disposed of the
Shares at a price less than their Fair Market Value at the Purchase Date. The
remainder of the gain or loss, if any, recognized on such disposition will be
treated as capital gain or loss.       By enrolling in the Plan and making my
online enrollment elections, I agree to notify the Company in writing within
30 days after the date of any such disposition, and I will make adequate
provision for federal, state or other tax withholding obligations, if any, which
arise upon the such disposition of the Shares. The Company may, but will not be
obligated to, withhold from my compensation the amount necessary to meet any
applicable withholding obligation including any withholding necessary to make
available to the Company any tax deductions or benefits attributable to the sale
or early disposition of Shares by me.   9.   If I dispose of such Shares at any
time after expiration of the 2-year and 1-year holding periods, I understand
that I will be treated for federal income tax purposes as having received
compensation income only to the extent of an amount equal to the lesser of
(1) the excess of the Fair Market Value of the Shares at the time of such
disposition over the purchase price which I paid for the Shares under the
option, or (2) 15% of the Fair Market Value of the Shares on the Offering Date.
The remainder of the gain or loss, if any, recognized on such disposition will
be treated as capital gain or loss.       I understand that this tax summary is
only a summary and is subject to change. I further understand that I should
consult a tax advisor concerning the tax implications of the purchase and sale
of stock under the Plan.   10.   The Company may, in its sole discretion, decide
to deliver any documents related to the purchase rights and participation in the
Plan or future purchase rights that may be granted under the Plan by electronic
means or to request my consent to participate in the Plan by electronic means. I
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.   11.   The provisions of this Enrollment Agreement
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.   12.   By enrolling in the Plan and
making my online enrollment elections, I agree to be bound by the terms of the
Plan and this Enrollment Agreement. The effectiveness of this Enrollment
Agreement and my participation in the Plan is dependent upon my eligibility to
participate in the Plan.

2